Opinion issued January 21, 2016




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00822-CV
                            ———————————
                      IN RE PHILLIP JACKSON, Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Relator, Phillip Jackson, incarcerated and proceeding pro se, has filed a

petition for a writ of mandamus, requesting that we order respondent, Justice of the

Peace, Precinct 4, Brazoria County, to grant relator “a Default Judgment hearing

via telephone conference call” pursuant to Texas Rule of Civil Procedure
503.1(a)(2).1 However, this Court’s mandamus jurisdiction is limited to (1) writs

against a district court judge or county court judge within this Court’s district, and

(2) writs necessary to enforce the Court’s jurisdiction. TEX. GOV’T CODE ANN.

§ 22.221 (West 2004). We do not have jurisdiction to issue a writ of mandamus

against a justice of the peace unless the writ is necessary to enforce our

jurisdiction. See In re Smith, 355 S.W.3d 901, 901–02 (Tex. App.—Amarillo 2011,

orig. proceeding) (citing In re Elliott, No. 01-09-00714-CV, 2009 WL 2526402, at

*1, (Tex. App.—Houston [1st Dist.] Aug. 20, 2009, orig. proceeding) (mem. op.));

Easton v. Franks, 842 S.W.2d 772, 772–73 (Tex. App.—Houston [1st Dist.] 1992,

orig. proceeding). Relator’s petition does not demonstrate that the relief he requests

is necessary to enforce our jurisdiction.

      Accordingly, we dismiss the petition for lack of jurisdiction.

                                   PER CURIAM


Panel consists of Justices Higley, Huddle, and Lloyd.




1
      The petition identifies the underlying case as Phillip Jackson v. Frankie Reescano
      and Kenneth Jolley, Cause No. GSC-14-015, in the Justice Court, Precinct 4, Place
      1 of Brazoria County, the Honorable Sharon Fox presiding.



                                            2